Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed.
Regarding claims 1 and 11 and dependents thereof, the prior art does not teach, “wherein the seismic mass is configured as a z-rocker, which is centrally connected to the substrate using spring elements and a connection element, and wherein the seismic mass surrounds the spring elements and connection element.” US 20100242603 (herein Miller) is of particular relevance because it teaches equivalent limitations of the present invention, including transducer 20, masses 32 and 58, and capabilities of detection in both low and high g’s ([0042]) in an x- and y-direction. The mass 58 is configured as a z-rocker with spring flexures 66 and anchor system 64. However, the mass 32 that detects x- and y-direction g’s is different and functions differently than mass 58 that rocks and is centrally anchored and detects z-direction movement. The present invention requires the same mass to have these capabilities, and it would not be obvious to one of ordinary skill to combine them into a single mass, since mass 32 cannot rock.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852